                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF OKLAHOMA


 BOBBY JOEL HOLLEYMAN,
              Plaintiff,

                                                                Case No. 17-CIV-469-RAW-KEW
 vs.



 COMMISSIONER OF THE SOCIAL SECURITY
 ADMINISTRATION,
              Defendant.

                                            ORDER

       On March 5, 2019, Magistrate Judge West entered her Report and Recommendation in the

above-referenced case, recommending that this court affirm the Commissioner’s decision

upholding on appeal the findings of the Administrative Law Judge (“ALJ”), denying benefits to

plaintiff [Docket No. 17]. No objection has been filed.

       Upon full consideration of the entire record and the issues herein, this court finds that the

Magistrate Judge’s findings are supported by substantial evidence and the prevailing legal

authority. The Magistrate Judge’s recommendation to affirm the ALJ is well-supported.

       Accordingly, the Report and Recommendation of the United States Magistrate Judge is

hereby AFFIRMED and ADOPTED as this court’s findings and order. The decision of the

Secretary is affirmed.

       ORDERED THIS 25th DAY OF MARCH, 2019.



                                             ______________________________________
                                             RONALD A. WHITE
                                             UNITED STATES DISTRICT JUDGE
